Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-23 of T. Uno et al., US 16/944,770 (Jul. 31, 2020) are pending and under examination.  Claims 1-6, 9-11, and 15-19 are rejected.  Claims 7, 8, 12-14, and 20-23 are objectionable.  

Claims Objections

Claims 7, 8, 12-14, and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1)/(2) Rejection over K. So et al., WO 2019/027163 (Feb. 7, 2019) (“So”)

Claims 15-19 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by K. So et al., WO 2019/027163 (Feb. 7, 2019) (“So”).  An English-language machine translation is attached as the second half of reference So.  So thus consists of 81 total pages (including the English-language machine translation in which the pages are not numbered).  Accordingly this Office action references So page numbers in the following format “xx/81”.  

So discloses compound represented by chemical formula 1; an organic electric element comprising a first electrode, a second electrode, and an organic material layer between the first electrode and the second electrode; and an electronic device comprising the same, wherein the inclusion of the compound represented by chemical formula 1 in the organic material layer can lower the driving voltage of the organic electric element and improve the luminous efficiency and lifetime of the organic electric element.  So at page 60/81. 

So discloses example prior art compound P-18 depicted below as an example of compound of formula 1 for use in the organic layer of an organic electroluminescence element.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


This compound clearly meets each and every chemical structure limitation of claims 15-19 [Formula 1], wherein L1 and L2 are 0 (or a direct linkage), and within claimed [Formula 2], Ar3 is the following heteroaryl group:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  

Note that with respect to claims 17 and 18, So’s compound P-18 corresponds to claimed [Formula 4] and claimed [Formula 4-2] respectively.  

Further note that the chemical structure of claim 19 is met by So compound P-18, because claim 19 only narrows claim 16 with respect to Formula 5.  

So further discloses synthetic intermediates, for preparation of compounds of formula 1, that anticipate claims 15-19.  For a full listing of compound extracted by CAS from So (under the search constraints) see CAS/CAPLUS Abstract and Indexed Compounds K. So et al., WO 2019/027163 (Feb. 7, 2019).  For example, (at page 28/81) So discloses the following synthetic intermediates:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


which (under the same analysis presented above) fall within the scope of claims 15-19, wherein instant variable R2 is Cl.  So at page 28/81.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The § 103 Rejections

Claims 1-6 and 9-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over K. So et al., WO 2019/027163 (Feb. 7, 2019) (“So”).  

The Prior Art

K. So et al., WO 2019/027163 (Feb. 7, 2019) (“So”)

So is discussed in the § 102 section above.  An English-language machine translation is attached as the second half of reference So.  So thus consists of 81 total pages (including the English-language machine translation in which the pages are not numbered).  Accordingly this Office action references So page numbers in the following format “xx/81”.  

So discloses compound represented by chemical formula 1; an organic electric element comprising a first electrode, a second electrode, and an organic material layer between the first electrode and the second electrode; and an electronic device comprising the same, wherein the inclusion of the compound represented by chemical formula 1 in the organic material layer can lower the driving voltage of the organic electric element and improve the luminous efficiency and lifetime of the organic electric element.  So at page 60/81.  

So discloses (with reference to Fig. 1) The organic material layer may include a hole injecting layer 130, a hole transporting layer 140, a light emitting layer 150, an electron transporting layer 160, and an electron injecting layer 170 sequentially on the first electrode 120.  Per claim 11, So discloses that the organic layer may further comprise an electron blocking layer.  So at page 64/81.  

So discloses that the compound of the present invention is preferably the material for the hole transporting layer 140.  So at page 65.  

Accordingly, So discloses each and every element of the organic electroluminescence device of claims 1-14.  


So discloses example prior art compound P-18 depicted below.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


This compound clearly meets each and every chemical structure limitation of claims 1-6 and 9-11 [Formula 1], wherein L1 and L2 are 0 (or a direct linkage), and within claimed [Formula 2], Ar3 is the following heteroaryl group:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  

Note that with respect to claims 3 and 4, So’s compound P-18 corresponds to claimed [Formula 4] and claimed [Formula 4-2] respectively.  

Further note that the chemical structure of claim 5 is met by So compound P-18, because claim 5 only narrows claim 3 with respect to Formula 5.  

Claims 1-6 and 9-11 Are Obvious In View of So

Claims 1-6 and 9-11 are obvious pursuant to § 103 in view of So because one of ordinary skill in the art is motivated with a reasonable likelihood of success to employ So’s compound P-18 in the hole transport layer (per claim 10) of the OLED device disclosed by So.  One of skill in the art is so motivated because this is the very purpose taught by So for use of compound P-18; i.e., as a hole transporting material. One of ordinary skill is further motivated by So’s disclosure that wherein the inclusion of the compound represented by chemical formula 1 in the organic material layer can lower the driving voltage of the organic electric element and improve the luminous efficiency and lifetime of the organic electric element.  The rational is combining prior art elements according to known methods to yield predictable results.  MPEP § 2143(I).  

Subject Matter Free of the Art of Record

Claims 7, 8, 12-14, and 20-23 are free of the art of record.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622